Citation Nr: 0508945	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  00-09 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.  

2.  Entitlement to an increased rating for tinnitus, 
currently rated 10 percent disabling.

3.  Entitlement to an effective date prior to February 18, 
1997, for the grant of a 10 percent rating for tinnitus.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from July 1961 to 
December 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied a compensable rating for bilateral 
hearing loss; and granted a 10 percent rating for tinnitus, 
effective February 18, 1998.  The veteran filed notices of 
disagreement with these determinations, including the 
effective date assigned for the increased evaluation for 
tinnitus.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in August 2000.  In an October 2000 
decision, the RO hearing officer continued the noncompensable 
and 10 percent ratings for the veteran's service-connected 
bilateral hearing loss and tinnitus, respectively; but found 
clear and unmistakable error in the May 1999 rating decision 
with regard to the effective date assigned for the grant of 
the 10 percent rating for tinnitus.  The hearing officer 
concluded that the appropriate effective date was February 
18, 1997.  Subsequently, in a February 2002 rating decision, 
the RO continued the noncompensable rating for bilateral 
hearing loss.  

In an October 2002 decision, the Board denied a compensable 
rating for bilateral hearing loss; denied a rating in excess 
of 10 percent for tinnitus; and denied an effective date 
prior to February 18, 1997, for the grant of a 10 percent 
rating for tinnitus.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  

In a September 2003 Joint Motion, the parties requested that 
the Board's October 2002 decision be vacated and the case 
remanded to the Board.  In a September 2003 Order, the Court 
granted the parties' motion.  Hence, the Board's October 2002 
decision was vacated and the case was returned to the Board.  

In July 2004, the Board remanded the case to the RO for 
action consistent with the directives contained in the 
parties' Joint Motion.  The case has now been returned to the 
Board.  


FINDINGS OF FACT

1.  The veteran has no worse than Level II hearing in each 
ear.  

2.  Service connection is in effect for tinnitus, evaluated 
as 10 percent disabling.

3.  The 10 percent evaluation currently in effect represents 
the maximum schedular evaluation available for service-
connected tinnitus.

4.  There has been no claim, or demonstration, of an 
exceptional or unusual tinnitus disability picture, such as 
marked interference with employment or frequent periods of 
hospitalization, so as to render impractical the application 
of the regular schedular standards.

5.  The veteran was seen in a VA outpatient clinic on 
February 19, 1998 for complaints concerning his hearing and 
tinnitus.  

6.  The veteran filed a formal claim for an increased 
(compensable) rating for tinnitus dated February 18, 1999, 
that was received by VA on February 25, 1999.  




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (as in effect prior to and from June 10, 1999); 
38 C.F.R. §§ 3.159, 3.321(b)(2004).  

2.  A rating in excess of 10 percent for tinnitus, to include 
a separate 10 percent rating for each ear, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (as in effect prior to and from June 10, 1999; 
38 C.F.R. § 4.87, Diagnostic Code 6260 (in effect from 
June 13, 2003); 38 C.F.R. § 3.321(b) (2004).

3.  An effective date prior to February 18, 1997, for the 
grant of a 10 percent rating for tinnitus is not warranted.  
38 U.S.C.A. §§ 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. 
§§ 3.114, 3.155, 3.157, 3.159, 3.400(o) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This new law eliminated the concept of a well-grounded claim, 
and redefined the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the veteran of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the veteran provide any evidence in 
his possession that pertains to the claim.  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000).  See 38 U.S.C.A. § 5103A (West 2002).  

Since the time of the September 2003 Joint Motion, it has 
been determined that under 38 U.S.C.A. § 5103(a), VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim for separate disability 
ratings for each ear for bilateral service-connected tinnitus 
because there is no information or evidence that could 
substantiate the claim, as entitlement to separate ratings is 
barred by current Diagnostic Code 6260 and by the previous 
versions of Diagnostic Code 6260 as interpreted by a 
precedent opinion of the General Counsel that is binding on 
all Department officials and employees.  See VAOPGCPREC 2-
2004.  No other basis for an increased rating for the 
service-connected tinnitus has been set forth in this appeal.  
Nevertheless, as will be explained below, the duty to notify 
has been met in accordance with the Joint Motion.  

With regard to the veteran's claim for an earlier effective 
date for the grant of a 10 percent rating for the tinnitus, 
this issue was first raised in a notice of disagreement 
submitted in response to VA's notice of its decision on the 
veteran's claim for an increased rating.  Under 38 U.S.C. 
§ 5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  If, in response to notice of its decision on a 
claim for which section 5103 notice was provided, VA receives 
a notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-03.  Here, however, the 
veteran was provided proper section 5103 notice with regard 
to the claim for an earlier effective date in September 2004 
and the claim had been initially adjudicated in May 1999, 
prior to the enactment of the VCAA.  Hence, the exclusion 
from § 5103 notice outlined in the General Counsel opinion is 
inapplicable to this issue and the notice requirements must 
be met.


Duty to Notify

A VA letter issued in September 2004 apprised the veteran of 
the information and evidence necessary to substantiate his 
claims for a an increased rating for tinnitus, a compensable 
rating for bilateral hearing loss, and an earlier effective 
date for the grant of a 10 percent rating for tinnitus.  Such 
correspondence also apprised him as to which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised of the evidence that had 
already been obtained and associated with his claims file, 
and asked to send any additional evidence in his possession, 
pertinent to the appeal, to VA.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (2004), 
and in accordance with the September 2003 Joint Motion.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 1112 
(2004) (Pelegrini II).  However, in the present case, the 
veteran's claim was initially adjudicated before the VCAA 
notice letter was sent in September 2004.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in September 2004 
was not given prior to the first AOJ adjudication of the 
claims, the notice was provided by the AOJ prior to the most 
recent transfer and certification of his case to the Board, 
and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini II, to decide the appeal would not be prejudicial 
error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claims.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any deficiency as to the 
timing of VCAA notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's VA treatment reports and VA examination reports.  
He has not identified any pertinent evidence that has not 
been obtained that is necessary to the adjudication of these 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran.  As such, the Board finds the VA's duty 
to assist in this case has been met.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider his claims.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

II.  Increased Ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2004).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2004).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2004).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

When entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  

After careful consideration of the evidence, any reasonable 
doubt remaining should be resolved in favor of the veteran.  
38 C.F.R. §§ 3.102, 4.3 (2004).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

A.  Bilateral Hearing Loss

Factual background

The veteran was seen by a private physician in February 1963.  
It was noted that while on training duty with the National 
Guard in September 1962, he was on the firing line for two 
days.  At the end of that time, he noticed intense ringing 
tinnitus in both ears and, on the way home the next 
afternoon, he noticed that he seemed to lose the hearing in 
both ears.  Following an examination that included 
audiometric testing, the impression was high tone 
sensorineural hearing loss due to acoustic trauma.  A line of 
duty determination concluded that the veteran's sensorineural 
hearing loss due to acoustic trauma was incurred in the line 
of duty.  

By rating decision in June 1964, service connection was 
established for bilateral hearing loss disability, rated 
noncompensable, effective January 21, 1964.  Notice of the 
determination, and the veteran's appellate rights, were 
issued that same month.  No appeal was taken from the 
determination, and it became final.  38 U.S.C.A. § 7105 (West 
2002).

The veteran was seen in a VA outpatient treatment clinic on 
February 19, 1998, and was afforded audiometric tests.  The 
hearing threshold levels in decibels in the right ear were 
20, 15, 75 and 80 at 1000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  At corresponding frequencies in the left ear, 
the hearing threshold levels were 5, 15, 55 and 70.  Speech 
discrimination was 72 percent in the right ear and 88 percent 
in the left ear.  It was concluded that the veteran had a 
severe high frequency sensorineural hearing loss in each ear.  

The veteran submitted a claim for an increased rating for his 
hearing loss dated February 18, 1999, that was received by VA 
on February 25, 1999.  

A VA audiometric examination was conducted in January 2000.  
The veteran reported that he had difficulty understanding in 
all listening situations.  He also related that he his 
tinnitus was constant.  On the authorized audiological 
evaluation in January 2000 pure tone thresholds, in decibels, 
were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT

25
25
80
80
LEFT

10
25
65
80

Speech audiometry revealed speech recognition ability of 84 
percent in each ear.  The diagnostic summary was that the 
veteran had a mild to severe high frequency sensorineural 
hearing loss in both ears.  

Another VA audiometric examination was conducted in April 
2002.  On the authorized audiological evaluation in April 
2002 pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT

25
35
75
80
LEFT

10
30
70
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 98 percent in the left ear.  
The diagnostic summary noted that the veteran had a 
sensorineural hearing loss in each ear.  
Analysis

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  
It is observed that during the pendency of his appeal, VA 
issued new regulations for evaluating impairment of auditory 
acuity which became effective June 10, 1999.  62 Fed. Reg. 
25,202-210 (May 11, 1999).  The RO has considered the 
veteran's disability under both versions of the regulations.  

The criteria for evaluating hearing impairment in effect 
prior to, and since June 10, 1999, call for the consideration 
of the results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of puretone audiometry tests.  38 C.F.R. § 4.85 (2004).  
These results are then charted on Table VI and Table VII, as 
set out in the Rating Schedule.  In order to establish 
entitlement to a compensable or higher evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average puretone decibel loss are met.  The Board has 
compared the previous versions of Table VI and Table VII, 
with the new versions of these tables, and finds that there 
has been no discernable change in them.  Further, we note 
that the revisions in the language in 38 C.F.R. § 4.85 do not 
change the method by which Tables VI and VII are interpreted, 
but only describe, in greater detail, how they are applied.  

As to the provisions of section 4.86, in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  The revised regulatory provisions addressed the 
question of whether the speech discrimination testing 
employed by VA in a quiet room with amplification of sounds 
accurately reflect the extent of hearing impairment.  The 
current regulations provide that hearing tests will be 
conducted without hearing aids.  It addresses exceptional 
patterns of hearing loss, for example, when the puretone 
threshold at 1000, 2000, 3000, and 4000 Hz are each 55 
decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.  These exceptional patterns are not shown to be present 
in this case.
The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The veteran has undergone two VA audiometric examinations for 
compensation purposes during the course of his claim.  The 
results of the audiometric tests conducted by the VA in 
January 2000 and April 2002 do not demonstrate that a 
compensable evaluation is warranted for his service-connected 
bilateral hearing loss disability.  

Under the criteria set forth in the Rating Schedule, the 
results of the audiometric tests conducted in January 2000 
disclosed that the veteran had Level II hearing in the right 
ear and Level II hearing in the left ear.  The more recent 
tests, conducted in April 2002, reveal that the veteran has 
Level II hearing in the right ear and Level I hearing in the 
left ear.  The findings on each of these audiometric tests 
correspond to a noncompensable evaluation.  

The Board is sympathetic to the veteran's assertion that his 
level of hearing loss is more severely disabling and should 
be compensated accordingly.  However, disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann, 
supra.  Here, such mechanical application of the rating 
schedule results in a noncompensable rating under Diagnostic 
Code 6100.  Consequently, the preponderance of the evidence 
is against the veteran's claim for an increased rating for 
his service-connected bilateral hearing loss.  

Finally, the Board has also considered whether a compensable 
evaluation is warranted for the veteran's bilateral hearing 
loss on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) 
(2004).  However, the evidence of record does not demonstrate 
that the veteran's hearing loss has resulted in a disability 
picture that is unusual and exceptional in nature.  There is 
no indication that the condition has required frequent 
hospitalization, or that hearing loss alone markedly 
interferes with employment so as to render impractical the 
application of schedular standards.  Accordingly, an 
extraschedular evaluation is not warranted.  Id.

B.  Tinnitus

Factual background

The veteran was seen by a private physician in February 1963.  
It was noted that while on training duty with the National 
Guard in September 1962, he was on the firing line for two 
days.  At the end of that time, he noticed intense ringing 
tinnitus in both ears and, on the way home the next 
afternoon, he noticed that he seemed to lose the hearing in 
both ears.  

The veteran was provided a VA audiological examination in May 
1964.  It was noted that he complained of bilateral tinnitus.  

By a rating action dated in June 1964, the RO granted service 
connection for tinnitus.  A noncompensable evaluation was 
assigned effective January 21, 1964.  Notice of the 
determination, and the veteran's appellate rights, were 
issued that same month.  No appeal was taken from the 
determination, and it became final.  38 U.S.C.A. § 7105 (West 
2002).  

In a statement dated February 18, 1999 and received by VA on 
February 25, 1999, the veteran requested an increased rating 
for his service-connected bilateral tinnitus.  He reported 
that he had received treatment at a VA facility in February 
1998.  

A VA audiological evaluation conducted on February 19, 1998, 
showed that the veteran reported tinnitus.  

In a May 1999 rating decision, the RO granted a 10 percent 
rating for tinnitus, effective February 18, 1998.  



Upon VA audiometric examination in January 2000, the veteran 
reported constant, bilateral, moderate to severe, tinnitus.  

Upon VA audiometric examination in April 2002, the veteran 
reported constant, bilateral, moderate tinnitus that 
sometimes affected his sleep.  

The veteran asserts that he is entitled to a separate 10 
percent rating for each ear.  

Analysis 

The veteran's tinnitus is currently rated 10 percent 
disabling pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.  
At the time he filed his claim for an increased rating, 
Diagnostic Code 6260 provided a 10 percent rating for 
tinnitus that was persistent as a symptom of head injury, 
concussion, or acoustic trauma.  38 C.F.R. § 4.87, Diagnostic 
Code 6260 (effective prior to May 11, 1999).  Diagnostic Code 
6260 was amended and the new version provided a maximum 10 
percent rating for recurrent tinnitus.  A note following the 
diagnostic code stated that a separate evaluation for 
tinnitus may be combined with an evaluation under diagnostic 
codes 6100, 6200, 6204, or another diagnostic code, except 
when tinnitus supports an evaluation under one of those 
diagnostic codes.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(effective from May 11, 1999).  

Subsequently, 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
again amended, effective June 13, 2003.  The most recent 
version of Diagnostic Code 6260 still assigns a maximum 10 
percent rating for recurrent tinnitus.  However, the notes 
following the diagnostic code now include the following:  
Note (1):  A separate evaluation for tinnitus may be combined 
with an evaluation under Diagnostic Codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  Note (2):  
Only a single evaluation is to be assigned for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.  Note (3):  Objective tinnitus (in 
which the sound is audible to other people and has a 
definable cause that may or may not be pathologic) is not to 
be evaluated under Diagnostic Code 6260, but rather is to be 
evaluated as part of any underlying condition causing it.  38 
C.F.R. § 4.87, Diagnostic Code 6260 (effective from June 13, 
2003).  

The veteran has asserted that he should be granted a separate 
10 percent rating for tinnitus in each ear, since he has been 
diagnosed with bilateral tinnitus.  However, all three 
versions of the rating criteria discussed above allow a 
maximum 10 percent rating for tinnitus.  The Board observes 
that the summary information accompanying the regulatory 
changes to the rating criteria for evaluating tinnitus 
specifically indicates that the addition of the Notes was 
intended to codify current standard VA practice of awarding a 
10 percent rating for tinnitus whether it was unilateral or 
bilateral, not to change the way tinnitus was evaluated.  See 
68 Fed. Reg. 25822-25823 (May 14, 2003).  Furthermore, as 
briefly noted above, VA's General Counsel has held that 
Diagnostic Code 6260 authorized a single 10 percent 
disability rating for tinnitus regardless of whether it was 
perceived as unilateral, bilateral, or in the head.  
Therefore, separate ratings for tinnitus in each ear may not 
be assigned under any version of Diagnostic Code 6260.  
VAOPGCPREC 2-2003.  

Additionally, there is no applicable alternative diagnostic 
code under which the evaluation of the veteran's tinnitus 
might be increased.  As noted above, Diagnostic Code 6260 
refers to the possibility that an evaluation for tinnitus 
might be combined with separate evaluations not only for 
impaired hearing (under Diagnostic Code 6100), as has been 
done in this case, but also for chronic suppurative otitis 
media, mastoiditis, and/or cholesteatoma (under Diagnostic 
Code 6200) or peripheral vestibular disorders (under 
Diagnostic Code 6204).  However, the veteran has not been 
diagnosed or granted service connection for chronic 
suppurative otitis media, mastoiditis, cholesteatoma, or a 
peripheral vestibular disorder.  Hence, there is no basis for 
an additional rating.  

In a case such as this, where the law, and not the facts, is 
dispositive, the claim should be denied due to a lack of 
legal entitlement under the law.  Accordingly, the claim for 
an evaluation in excess of 10 percent for service-connected 
tinnitus, to include separate compensable evaluations for 
each ear, is denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

Finally, the Board has also considered whether an evaluation 
in excess of 10 percent is warranted for the veteran's 
tinnitus on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1) (2004).  However, the evidence of record does 
not demonstrate that the veteran's tinnitus has resulted in a 
disability picture that is unusual and exceptional in nature.  
There is no indication that the condition has required 
frequent hospitalization, or that tinnitus alone markedly 
interferes with employment so as to render impractical the 
application of schedular standards.  Accordingly, an 
extraschedular evaluation is not warranted.  Id.

III.  Effective Date

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  

Similarly, the general rule with respect to an award of 
increased compensation is that the effective date of such an 
award shall be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(o)(1) (2004).  An exception to 
this rule applies under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred during the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that situation, the law provides that the effective date 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if the 
application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2004).  

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 C.F.R. 
§ 3.114(a) (2004).  If a claim is reviewed at the request of 
the claimant more than one year after the effective date of 
the law or VA issue, benefits may be authorized for a period 
of one year prior to the date of receipt of such request.  
38 C.F.R. § 3.114(a)(3) (2004).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2004).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  When a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155 (2004).  

The effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim 
or the date when entitlement arose, whichever is the later.  
A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a) (2004).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  (1)  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply 
only when such reports relate to examination or treatment of 
a disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157(b) 
(2004).  

Purely subjective complaints of cerebral arteriosclerosis, 
such as headache, dizziness, tinnitus, insomnia and 
irritability, recognized as symptomatic of a properly 
diagnosed cerebral arteriosclerosis, will be rated 10 percent 
and no more under Diagnostic Code 9305.  Diagnostic Code 8046 
(as in effect July 1, 1976).  Diagnostic Code 6260 was 
subsequently amended to provide that a 10 percent evaluation 
is assignable for tinnitus that is persistent as a symptom of 
a head injury, concussion or acoustic trauma.  Diagnostic 
Code 6260, effective March 18, 1976.  

The veteran has asserted that his tinnitus compensation 
should be granted back to 1964, when he was first granted 
service connection for the disability.  However, at the time 
service connection for the veteran's tinnitus was initially 
granted in 1964, there was no provision for a compensable 
rating for tinnitus under Diagnostic Code 6260.  That code 
referred to Diagnostic Codes 8045 (brain disease due to 
trauma) and 8046 (cerebral arteriosclerosis).  A 10 percent 
rating was assignable for tinnitus due to brain trauma.  It 
is evident from the record that the veteran's tinnitus was 
not due to acoustic trauma, not the type of trauma envisioned 
under Diagnostic Codes 8045 or 8046.  It was not until the 
amendment to the regulation in 1976 that a compensable 
evaluation could be assigned for tinnitus that was the result 
of acoustic trauma.  

It is not disputed that the veteran submitted a formal claim 
for an increased rating for his service-connected tinnitus in 
February 1999.  He was seen at a VA outpatient clinic for 
treatment of this tinnitus on February 19, 1998.  Moreover, 
since the veteran's claim was reviewed more than one year 
after the effective date of the change in the regulation that 
occurred in 1976, VA was authorized to assign an effective 
date one year prior to the request.  In this case, the 
veteran's treatment on February 19, 1998 was appropriately 
considered to be an informal claim and his increased 
compensation benefits were awarded effective one year prior 
to that date, i.e., February 18, 1997.  See 38 C.F.R. 
§§ 3.114(a), 3.155, 3.157, supra.  

The Board acknowledges the veteran's assertions that his 
tinnitus has remained symptomatically the same since he was 
initially granted service connection for the disability in 
1964.  However, at the time of his initial claim, the rating 
criteria did not provide for a compensable rating tinnitus 
due to acoustic trauma.  Moreover, he did not file a claim 
for increased compensation for his tinnitus disability until 
February 18, 1999.  The relevant regulations have been 
applied to the veteran's greatest advantage in assigning an 
effective date of February 18, 1997, for the grant of the 10 
percent rating for his service-connected tinnitus.  Under the 
facts presented here, an earlier effective date may not be 
assigned.  


ORDER

An increased rating for tinnitus is denied.

A compensable rating for bilateral hearing loss is denied.

An effective date prior to February 18, 1997, for the grant 
of a 10 percent rating for tinnitus is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


